Exhibit 12(c) Entergy Louisiana, LLC Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Distributions Twelve Months Ended December 31, 30-Jun 2004 2005 2006 2007 2008 2009 Fixed charges, as defined: Total Interest $74,141 $85,418 $92,216 $85,729 $94,310 $102,905 Interest applicable to rentals 5,595 4,585 4,833 7,074 12,099 7,111 Total fixed charges, as defined $79,736 $90,003 $97,049 $92,803 $106,409 110,016 Preferred distributions, as defined (a) - - 10,906 10,998 0 1,676 Combined fixed charges and preferred distributions, as defined $79,736 $90,003 $107,955 $103,801 $106,409 $111,692 Earnings as defined: Net Income $127,495 $128,082 $137,618 $143,337 $157,543 $177,931 Add: Provision for income taxes: Total Taxes 79,475 96,819 78,338 83,494 70,648 60,202 Fixed charges as above 79,736 90,003 97,049 92,803 106,409 110,016 Total earnings, as defined $286,706 $314,904 $313,005 $319,634 $334,600 $348,149 Ratio of earnings to fixed charges, as defined 3.60 3.50 3.23 3.44 3.14 3.16 Ratio of earnings to combined fixed charges and preferred distributions, as defined - - 2.90 3.08 2.87 3.12 (a) "Preferred distributions," as defined by SEC regulation S-K, are computed by dividing the preferred distribution requirement by one hundred percent (100%) minus the income tax rate.
